848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Randy D. KING, Plaintiff-Appellant,v.CHRISTIAN CIRCUIT COURT, Grady Tuff, Prosecutor, JackJaddock, Court Clerk, Defendants-Appellees.
No. 88-5261.
United States Court of Appeals, Sixth Circuit.
May 25, 1988.

Before NATHANIEL R. JONES, WELLFORD and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's April 18, 1988, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant's response states that as a pro se litigant, he was unaware of the appeals period.  Appellee has filed a motion to dismiss on the basis that the notice of appeal was untimely filed.


2
It appears from the record that the final order was entered September 10, 1987.  The notice of appeal filed on February 3, 1988 was 113 days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.